Citation Nr: 0527162	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  00-16 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active military service from June to November 
1978.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2000 decision of a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO determined that 
new and material evidence had not been received to reopen a 
previously denied claim for service connection for a 
psychiatric disorder.  

In his August 2000 substantive appeal (VA Form 9), the 
veteran requested a hearing before the Board in Washington, 
D.C.  The Board informed him by letter that he was scheduled 
to appear at a hearing on August 26, 2005.  But he failed to 
appear for his scheduled hearing.  He also has not since 
offered an explanation for his absence or requested that his 
hearing be rescheduled.  Therefore, the Board deems his 
request for a central office hearing withdrawn.  
See 38 C.F.R. § 20.702(d) (2004).  


FINDINGS OF FACT

1.  In an unappealed decision dated in December 1994, the RO 
denied the veteran's claim of service connection for a 
psychiatric disorder.

2.  The additional evidence received since that decision is 
either cumulative or redundant of evidence already on file 
and is not so significant that it must be considered in order 
to fairly decide the merits of this claim.  




CONCLUSIONS OF LAW

1.  The December 1994 RO decision denying service connection 
for a psychiatric disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2004).

2.  The additional evidence received since that decision is 
not new and material and this claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

In this case, VA notified the claimant by letter dated in 
December 2004 that VA would obtain all relevant evidence in 
the custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private medical 
providers.  Further, the rating decision appealed and the 
statement of the case (SOC) and supplemental statements of 
the case (SSOCs), especially when considered together, 
discussed the pertinent evidence, provided the laws and 
regulations governing the claim, and essentially notified the 
claimant of the evidence needed to prevail.  The duty to 
notify of necessary evidence and of the respective 
responsibilities, his and VA's, for obtaining or presenting 
that evidence has been fulfilled.

As for assisting him with his claim, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  He has not 
identified private medical records that must be obtained.  
The claimant was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He also 
was advised what evidence VA had requested and notified in 
the SOC and SSOCs what evidence had been received.  There is 
no indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this case, as mentioned, the claimant was provided the 
required VCAA notice by letter of December 2004, which 
obviously was sent after the RO's initial May 2000 decision 
finding that new and material evidence had not been received 
to reopen the service connection claim.  But that initial 
decision occurred prior to even the VCAA becoming law (which 
did not happen until several months later, in November 2000).  
It therefore stands to reason that the RO did not have any 
obligation to provide VCAA notice when initially adjudicating 
this application to reopen the service connection claim 
because the law had yet to even take effect.

Also bear in mind that, in Pelegrini II, the Court clarified 
that, in these situations, it is (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 120.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 U.S.C.A. §7104(a), a remand may require 
readjudication of the claim by the AOJ once complying notice 
is given, unless AOJ adjudication is waived by the claimant.  
Id. at 123, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").  

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claim - rather, 
only after - it nonetheless was provided prior to issuing the 
most recent SSOC in April 2005 (wherein the RO readjudicated 
the application to reopen the claim in light of the 
additional evidence received since the initial decision, SOC, 
and any prior SSOCs).  The VCAA notice also was provided 
prior to certifying the claimant's appeal to the Board.  

Also, the claimant had ample opportunity before certification 
to identify and/or submit additional supporting evidence in 
response.  He even had an additional 90 days, once the Board 
received his appeal, to submit additional evidence and even 
beyond that point by showing good cause for any delay in 
missing the terminal date.  38 C.F.R. § 20.1304 (2004).]  
See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (An 
error, whether procedural or substantive, is prejudicial 
"when the error affects a substantial right so as to injure 
an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication]."  (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  Failure to provide notice before the first adverse 
decision by the AOJ would not have the natural effect of 
producing prejudice, and therefore, prejudice must be pled as 
to this deficiency.)  In sum, the timing of his VCAA notice 
was nonprejudicial.

The Board also must point out that the change in definition 
resulting from the VCAA of what constitutes new and material 
evidence is inapplicable to a petition, as here, which was 
filed before August 29, 2001.  See 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  But the 
other requirements of the VCAA and implementing regulations 
do apply, although they have been satisfied for the reasons 
mentioned.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).

A psychosis will be presumed to have been incurred in service 
if manifest to a compensable degree of at least 10 percent 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

Service connection also may be granted for a disease 
initially diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is received the claim shall be reopened and the 
former disposition of the claim reviewed.  See also 38 C.F.R. 
§ 3.156(a).

The veteran submitted his petition to reopen his claim for 
service connection for a psychiatric disorder prior to August 
29, 2001.  According to the definition prior to August 29, 
2001, new and material evidence means evidence not previously 
submitted to agency decisionmakers that bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
of Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.  Moreover, the evidence to be considered is that 
added to the record since the last final denial on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  



Analysis

The RO denied service connection for a psychiatric disorder 
in December 1994.  The RO informed the veteran of that 
decision, and of his procedural and appellate rights, but he 
did not appeal.  The December 1994 decision is the last final 
denial of the claim on any basis.  So the Board's analysis of 
the evidence starts from that point.  The Board, however, 
will first review the evidence that was before the RO when 
the veteran's claim was last considered.  The evidence 
considered in connection with the RO's December 1994 decision 
consisted of the veteran's service medical records and a 
report of his treatment at a VA hospital.  

There were no references to complaints, findings or treatment 
of a psychiatric disorder in the veteran's service medical 
records prior to the report of his examination for separation 
from service.  During that November 1978 separation 
examination, he reported nervous trouble, frequent trouble 
sleeping, and depression or excessive worry.  But no 
psychiatric defects were noted on objective mental status 
evaluation.  His military service ended in November 1978.

The veteran was hospitalized at a VA medical facility from 
June to July 1983.  It was indicated that he had a two to 
three-year history of psychiatric illness.  The diagnosis was 
chronic undifferentiated schizophrenia.

The evidence added to the record since the RO's December 1994 
decision includes VA medical records of the veteran's 
treatment, a statement from a VA clinician, statements from a 
relative, and a statement from the veteran in support of his 
application to reopen his claim.  

The VA medical records, which are dated from 1998 to 2004, 
reflect the veteran's ongoing treatment for chronic 
schizophrenia.  Also, in a statement dated in May 2001, a VA 
psychiatrist advised that the exact date of onset of the 
veteran's mental illness could not be documented.  However, 
she added that there was evidence that mental illness was 
present in the fall of 1983 when he withdrew from classes at 
a university.  She mentioned that he was discharged from the 
Army on August 18, 1984.

[redacted], the veteran's grandmother, provided statements 
dated in December 2000, March 2001, and October 2004.  She 
pointed out that the veteran was mentally ill before he 
entered military service because of a serious head injury he 
sustained around the age of 11 or 12.  She advised that he 
had an emotionally bad reaction when he was told by his 
sergeant to toss a hand grenade.  She remarked that he 
continued to have problems with mental illness after 
getting out of service.  

In his August 2000 substantive appeal (VA Form 9), the 
veteran related that he developed a nervous condition in 
service.  He attributed his nervous condition to almost 
having blown himself up while qualifying in the grenade toss, 
as well as to his distress from having been exposed to 
mustard gas in a gas chamber exercise.  He remarked that he 
now suffered from chronic paranoia that began during his 
military service.  

The VA medical records concerning the treatment of the 
veteran's schizophrenia from 1998 to 2004 merely demonstrates 
the persistence of this condition, a chronic mental illness 
that was already established by the evidence of record when 
the RO issued its decision in December 1994.  So this 
evidence is not really new because it merely reaffirms the 
veteran has a chronic psychiatric disorder, a point already 
acknowledged many years ago when the RO denied his claim in 
December 1994.  As well, this evidence also is not material 
as it does not contain a medical opinion linking his 
schizophrenia to any event or occurrence of his military 
service.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per 
curiam) (medical records describing the veteran's current 
condition are not material to the issue of his purported 
entitlement to service connection and are not sufficient to 
reopen his claim for service connection based on new and 
material evidence.).



The May 2001 statement from a VA psychiatrist is new, as it 
contains a medical opinion dating the onset of the veteran's 
psychiatric disability to around the fall of 1983.  But even 
so, his only verified period of active military service ended 
in November 1978, not in August 1984 as this doctor 
mentioned.  So even if the veteran's schizophrenia began 
around the fall of 1983, that was still about five years 
after his service in the military ended, well beyond the one-
year presumptive period following service for the initial 
manifestation of a psychosis such as schizophrenia.  This 
psychiatrist's statement, then, is not material.  

Although this VA psychiatrist listed August 18, 1984, as the 
date of the veteran's discharge from the Army, in actuality 
that is the date that he was dropped from the rolls of a 
reserve unit to which he had been assigned after his 
separation from active military service in November 1978.  
His separation date, not his discharge date, is the date that 
is determinative in adjudicating his purported entitlement to 
VA compensation benefits.  His active military service dates 
have been verified by the National Personnel Records Center 
(NPRC), an official source for the verification of a 
claimant's service dates.  

The Board has also taken note of a certificate, issued in 
1980 by the Army Reserves, in recognition of the veteran's 
service with that component of the military.  However, as 
discussed above, even if his schizophrenia began around the 
fall of 1983, that remains a point in time beyond when he 
completed any active duty for training to which he might have 
been assigned during 1980.  

The statements from the veteran's grandmother are new.  But 
her statements actually date the onset of his mental illness 
to several years before he entered military service.  Taken 
at face value, then, they are of no probative value regarding 
service inception of his psychiatric disorder because even 
the grandmother, herself, readily acknowledges the veteran 
had psychiatric illness before entering the military.  And 
even if, per chance, the grandmother really meant to say his 
preexisting mental illness was chronically aggravated during 
service beyond its natural progression, as a lay person she 
is not qualified to make this medical determination.  So even 
if new, her statement is not material.  See Moray v. Brown, 5 
Vet. App. 211 (1993).  

The veteran's statement describing triggers during service 
for his mental illness is new.  This is because his specific 
descriptions of these events were not previously of record.  
But his statement, even if new, still is not material.  This 
is because his statement amounts to an opinion about a matter 
of medical causation.  And just as in the case of his 
grandmother, as a layman he is not qualified to comment on 
medical determinations.  See Hickson v. West, 11 Vet. App. 
374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 11 
(1996).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable, and his petition must be denied.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been received to reopen the 
claim for service connection for a psychiatric disorder, and 
the appeal is denied.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


